Exhibit 10.1


THIS SUBLEASE AGREEMENT (the "Sublease") is made this 17th day of May, 2006 by
and between WINSONIC DIGITAL MEDIA GROUP AND ROGERS TELECOM INC.


SUBLEASE AGREEMENT


B E T W E E N:


ROGERS TELECOM INC.
("Sublandlord")
OF THE FIRST PART;
- and -


WINSONIC DIGITAL MEDIA GROUP
("Subtenant")
OF THE SECOND PART;






WHEREAS by lease dated the 1st day of May, 1997 (the "Lease"), BANK BUILDING
LIMITED PARTNERSHIP ("Landlord"), as Landlord, leased to MIDCOM COMMUNICATIONS,
INC. ("Midcom"), as tenant, certain premises (the "Premises") located on the
16th floor of the lands municipally known as 55 Marietta Street, Atlanta,
Georgia, 30303 (the "Building");


AND WHEREAS the Sublandlord is a successor in interest to Midcom;


AND WHEREAS the Sublandlord and the Landlord are the current parties to the
Lease;


AND WHEREAS the Landlord has given its consent in writing to the Sublease
Agreement in accordance with the terms and provisions of the Lease.


AND WHEREAS the Sublandlord and Subtenant desire to enter into this Sublease,
pursuant to the terms and conditions herein, whereby Subtenant will lease from
Sublandlord and Sublandlord will lease to Subtenant the Premises,


NOW THEREFORE, for and in consideration of Ten and No/100 ($10.00) Dollars and
the mutual covenants and obligations set forth in this Sublease, Sublandlord and
Subtenant do hereby agree as follows:


1. Subleased Premises.  Sublandlord does hereby lease and rent to Subtenant, and
Subtenant hereby leases and rents from Sublandlord, the Premises consisting of
5,927 rentable square feet as shown outlined on the floor plan attached hereto
as Exhibit "A" and incorporated herein by this reference (the "Subleased
Premises"). Subtenant agrees to accept the Subleased Premises in an "as is"
condition, and agrees that Sublandlord has no obligation to make any
improvements whatsoever with regard to the Subleased Premises.


2. Term. The term of this Sublease (the "Sublease Term") shall begin on the 1st
day of June, 2006 (the "Commencement Date") and shall expire at 11:59 PM on the
29th day of April, 2007, which date is the day immediately preceding the date
the Lease expires pursuant to its terms, unless sooner terminated as provided in
the Lease.


3. Rent. Subtenant shall pay to Sublandlord, without any deduction, abatement or
set-off whatsoever, rent of Seventeen 00/l00 Dollars ($17.00) per rentable
square foot of the Subleased Premises, which rent shall be One Hundred Thousand
Seven Hundred and Fifty-Nine Dollars ($100,759.00) per annum (the "Base Rent"),
and will not escalate throughout the term of the Lease. The Base Rent shall be
paid by Subtenant in advance in monthly installments of Eight Thousand Three
Hundred and Ninety-Six 58/100 Dollars ($8,396.58) each agree due payable on or
before the first day of each month during the Sublease Term. In addition to the
Base Rent, the Subtenant shall pay to the Sublandlord calculated in the manner
and at the times and subject to the adjustments provided in the Lease, such
share of the operating expenses, utilities, taxes and all other costs and
expenses that relate to the Subleased Premises as required to be paid by the
Sublandlord to the Landlord pursuant to the Lease ("Additional Rent").
 
 
 

--------------------------------------------------------------------------------

 


4. Security Deposit/Advance Rent. Advance rent equal to $8,396.58 will be
required upon execution of the Lease and will be applied to the first month’s
Base Rent. A security deposit of $8,396.58 (the "Deposit") shall be paid on or
before the Commencement Date and will be held over the term of this Sublease and
returned without interest after fulfillment of Subtenant’s covenants and
obligations under this Sublease. If at any time during the Term, any of the Base
Rent or Additional Rent herein reserved shall be overdue and unpaid or in the
event of a failure of the Subtenant to keep and perform any of the terms,
covenants and conditions of this Sublease, then the Sublandlord may, at its
option, appropriate and apply any portion of the Deposit to the payment of any
such overdue Base Rent or Additional Rent or any other sum on account of loss or
damage suffered by it. Should the entire Deposit or any part thereof be
appropriated and applied by the Sublandlord for the payment of any sum due and
payable to the Sublandlord by the Subtenant hereunder, then the Subtenant shall
upon the written demand of the Sublandlord forthwith remit to the Sublandlord a
sufficient amount in cash to restore the Deposit to the original sum deposited
and the Subtenant's failure to do so within five (5) days after receipt of such
demand shall constitute a breach of this Sublease.


5. Late Charges.  If payment of any Base Rent or Additional Rent shall not have
been paid by the day after the date on which such amount was due and payable
hereunder, a late charge of $0.10 per $1.00 due shall be added to the sum due
and shall be deemed Additional Rent hereunder. If Subtenant shall issue a check
to Sublandlord which is returned unpaid for any reason, Subtenant shall pay to
Sublandlord an additional charge of $125.00 for Sublandlord's expenses in
connection therewith. No acceptance of late charges by Sublandlord shall be
deemed to extend or change the time for payment of Base Rent or Additional Rent.


6. Interest. If any sums of money or charges required to be paid by Subtenant
under this Sublease, including but not limited to Base Rent and Additional Rent
payable by Subtenant hereunder, are not paid at the time provided in the
Sublease, they shall nevertheless, if not paid when due, bear interest from the
due date thereof to the date of payment at fifteen (15%) percent per annum in
addition to the late chargees set out in Section 5 of this Sublease.


7. Relationship to Lease. The Sublease and all of the subtenant’s rights
hereunder are expressly subject to and subordinate to all of the terms of the
Lease. Subtenant hereby acknowledges that it has received copies of the Lease
and has read all of the terms and conditions thereof. Except for payment of the
rental under the Lease, Subtenant hereby covenants to assume all obligations,
duties and liabilities of Sublandlord, as Tenant under the Lease, with respect
to the Subleased Premises and agrees to be bound by all of the terms of the
Lease as fully to the same extent as if Subtenant were the Tenant under the
Lease. Subtenant hereby acknowledges that Subtenant shall look solely to the
Sublandlord for the performance of all of the Landlord's obligations under the
Lease and that Landlord shall not be obligated to provide any services to
Subtenant or otherwise perform any obligations in connection with this Sublease.
Sublandlord agrees that Sublandlord shall, when necessary and when requested by
Subtenant, endeavor to cause Landlord to perform its obligations under the
Lease. Subtenant acknowledges that any termination of the Lease will result in
termination of the Sublease.


8. Performance of Sublandlord. It is expressly agreed by the parties hereto that
Sublandlord shall have no obligations under this Sublease other than to pay Base
Rent and Additional Rent required to be paid under the Lease provided, however,
that Sublandlord shall have no obligation to Subtenant to make such payments in
the event Subtenant is in default hereunder. Without limiting the generality of
the foregoing, Subtenant acknowledges that Sublandord shall not be required to
furnish, supply or install any services or utilities of any kind whatsoever
under any provisions of the Lease, and Sublandlord shall not be obligated to
make any repairs or restorations of any kind whatsoever in the Subleased
Premises. Subtenant shall not have any rights in respect of the Subleased
Premises greater than Sublandlord's rights under the Lease, and, notwithstanding
any provision to the contrary, as to obligations contained in this Sublease by
the incorporation by reference of the provisions of the Lease, Sublandlord shall
not be required to make any payment or perform any obligation, and, except as
may be otherwise expressly set forth above, Sublandlord shall have no liability
to Subtenant for any matter whatsoever. Sublandlord shall not be responsible for
any failure or interruption, for any reason whatsoever, of the services or
facilities (if any) that may be appurtenant to or supplied at the Building of
which the Subleased Premises are a part by the Landlord under the Lease or
otherwise, including, without limitation, heat, ventilation, air-conditioning,
electricity, water, elevator service and cleaning service, if any; and no
failure to furnish, or interruption of, any such services or facilities shall
give rise to any (a) abatement, diminution or reduction of Subtenant's
obligations under this Sublease, (b) constructive eviction, whether in whole or
in part, or (c) liability on the part of Sublandlord.
 
 
 

--------------------------------------------------------------------------------

 


9. Subtenant's General Covenants. The Subtenant covenants with the Sublandlord:



 
(a)
to pay rent in accordance with the terms of this Sublease;

(b)
to keep the Subleased Premises clean and in good and rentable condition;

 
(c)
to repair the Subleased Premises reasonable wear and tear and damage by fire,
lightning and tempest only excepted;

(d)
to observe and perform all covenants and obligations of the Subtenant under this
Sublease;

 
(e)
not to do or omit to do any act or thing upon the Subleased Premises which would
cause a breach of any of the Sublandlord's obligations under the Lease; and

 
(f)
to perform or cause to be performed with respect to the Subleased Premises all
of the covenants of the Sublandlord as Tenant under the Lease, including the
performance of tenants' repairs therein but except as to rent and other monetary
obligations of the Sublandlord as Tenant under the Lease.



10. Environmental. The Subtenant shall be solely responsible for any
contaminant, pollutant or toxic substance at any time affecting the premises
resulting from any act or omission of the Subtenant or any other person on the
premises or any activity or substance on the Subleased Premises during the term,
and any period prior to the term during which the Subleased Premises were used
or occupied by or under control of the Subtenant, and shall be solely
responsible for the clean-up and removal of any of the same and any damages
caused by the occurrence, clean up or removal thereof same, and the Subtenant
shall indemnify the Sublandlord in respect to same.


11. No Privity of Estate. Nothing contained in this Sublease shall be construed
to create privity of estate or of contract between Subtenant and the Landlord
under the Lease.


12. Use. Subtenant’s use of the Subleased Premises shall be strictly in
accordance with the use provisions of the Lease.


13. Default. Any act of omission by Subtenant that would constitute a default
under the Lease shall be deemed a default by Sublandlord under this Sublease
provided notice of any default by Subtenant under Lease is first provided by
Landlord to Sublandlord. In addition, any failure by Tenant or Subtenant to
perform any other obligations required under this Sublease, shall be deemed a
default hereunder. Upon the occurrence of any such default hereunder,
Sublandlord shall have all the rights and remedies against Subtenant as are
provided by the Lease to Landlord against Sublandlord.


14. Insurance and Indemnities. Subtenant hereby agrees to indemnify and hold
Sublandlord and Landlord harmless, with regard to its leasing and use of the
Subleased Premises, to the same extent that Sublandlord, as Tenant, is required
to indemnify and hold Landlord harmless with respect to the Premises. Likewise,
Subtenant hereby agrees to obtain and provide evidence satisfactory to
Sublandlord, on or before the date of this Sublease, that Subtenant is carrying
insurance in the same amounts and of the same types required to be carried by
Sublandlord under the Lease with regard to the Premises.


15. Subleasing and Assignment. Subtenant shall have no further right to Sublease
or assign its rights under this Sublease or its rights with regard to the
Subleased Premises.


16. Condition of Subleased Premises. Upon the expiration of this Sublease,
Subtenant shall return the Subleased Premises to Sublandlord in the condition
required by the Lease, normal wear and tear damage by casualty or condemnation
excepted.


17. Right to Renew. There is no option or right to renew or extend the term of
this Sublease.


18. Waiver of Jury Trial and Right to Counterclaim. Sublandlord and Subtenant
hereby waive all right to trial by jury in any summary or other action,
proceeding or counterclaim arising out of or in any way connected with this
Sublease, the relationship of Sublandlord and Subtenant, the Subleased Premises
and the use and occupancy thereof, and any claim of injury or damages. Subtenant
also hereby waives all right to assert or interpose any nonmandatory
counterclaim(s) in any summary proceeding or other action or proceeding to
recover or obtain possession of the Subleased Premises.
 
 
 

--------------------------------------------------------------------------------

 


19. Notices. Notices by Landlord, Sublandlord and Subtenant shall be given to
each other at the following addresses in the same manner provided by the Lease:



Sublandlord:
Rogers Telecom Inc.
One Mount Pleasant Road
2nd Floor
Toronto, Ontario M4Y 2Y5
Attention: Manager, Real Estate





Subtenant:
Winsonic Digital Media Group
101 Marietta Street, Suite 2600
Atlanta, Georgia 30303
Attention: Winston D. Johnson


 

Landlord:
Bank Building Limited Partnership
c/o Ultima Holdings Ltd.
2255 Cumberland Parkway, Building 700
Atlanta, GA 30339




20.  Successors and Assigns. Except as otherwise provided herein, all of the
rights and obligations of a party hereto enure to the benefit of and are binding
upon the successors and assigns of that party.


21. Miscellaneous. This Sublease shall be governed by the laws of the State of
Georgia. Time shall be of the essence with regard to the obligations under this
Sublease. This Sublease supersedes all prior discussions and agreements between
the parties and incorporates their entire agreement. Any term used in this
Sublease which begins with the same initial capital letters and is not defined
herein shall have the same meaning attributable to that term in the Lease. If
any term of this Sublease is inconsistent with any term of the Lease, the terms
of this Sublease shall prevail.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, this
day and year first above written.



 
SUBLANDLORD:
     
ROGERS TELECOM INC.
         
By:/s/ Guy Knowles - VP Real Estate                       
         
By:/s/ Joe Catalano - VP Operations                         
         
Date: May 30, 2006                                                       
                 
SUBTENANT:
   
Signed, sealed and delivered
WINSONIC DIGITAL MEDIA GROUP, LTD
in the presence of:
 
 
 
Felicia Ruffin                                                  
By: /s/ Winston D. Johnson                                      
Witness
Title: Chariman/CEO
   
/s/ Felicia Ruffin                                            
Date: May 17, 2006                                                      
Notary Public
 
Commission data:
 
[NOTARIAL SEAL]
[CORPORATE SEAL]

 
 
 

--------------------------------------------------------------------------------

 
 